Title: Timothy Pickering to Tobias Lear, 14 January 1793
From: Pickering, Timothy
To: Lear, Tobias

 

Dear Sir,
Philaa Jany 14. 1793.

The inclosed letter from Samuel Freeman Esqr. of Portland I should have presented long ago: but laying it by in my desk very safely, it has been overlooked. Perhaps it may now be of no consequence. Possibly you may know Mr Freeman. He has written to me in consequence of an acquaintance formed by his being the postmaster at Portland. I take him to be of a very respectable character there; and that his information may be relied on for its truth and impartiality. If the point to which it refers be not decided, be so good as to present it to the President. I am with great regard Your most h’ble servt

T. Pickering

